Case 1:20-cv-01183-JLS Document 26 Filed 04/15/21 Page 1 of 14

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

O’NEIL DAMION MITCHELL,
Petitioner,
Vv. 20-CV-1183 (JLS)

CHAD WOLF, JAMES McHENRY,
THOMAS FEELEY, JEFFREY
SEARLS, DEPARTMENT OF
HOMELAND SECURITY,
Respondents.

 

DECISION AND ORDER

Petitioner O’Neil Damion Mitchell (“Petitioner”), an immigration detainee
currently detained at Buffalo Federal Detention Facility ((BFDF’), seeks a writ of
habeas corpus pursuant to 28 U.S.C. § 2241. Dkt. 1. Mitchell also sought injunctive
relief in the form of his immediate release due to the conditions at BFDF and
potential spread of COVID-19 at that facility. This Court denied such relief in a
decision and order dated September 29, 2020—and reserved decision on Mitchell’s
remaining claims for a later decision. Dkt. 6. The Court now addresses the
remainder of Mitchell’s claims in his petition, his pending motions for
reconsideration and other relief, and Respondents’ motion to dismiss based on the
petition being premature.

For the reasons discussed below, Mitchell’s motions for reconsideration and to
enforce the injunction are denied and Respondents’ motion to dismiss is granted.

The petition is dismissed.
Case 1:20-cv-01183-JLS Document 26 Filed 04/15/21 Page 2 of 14

BACKGROUND
I. FACTUAL BACKGROUND & IMMIGRATION PROCEEDINGS
Mitchell is a native and citizen of Jamaica. Dkt. 1, at 1386. He entered the

United States as a lawful permanent resident on June 12, 1996. Dkt. 15,
|

Declaration of J ason A. Marshall (“Marshall Decl.”) ¥ 4.

Mitchell has various convictions during his time in the United States for
various drug, weapon, and driving charges. See generally Marshall Decl. 4§ 6-26.
On two occasions, due to these arrests, Mitchell was served with a Notice to Appear
alleging he was removable under the Immigration and Nationality Act for his
convictions—first in 2010 and again in 2015. Marshall Decl. J 8-9, 12-13.

Most recently, in February 2018, Mitchell was arrested and charged with
multiple counts relating to drug possession and conspiracy. Marshall Decl. ¥ 24.

He was convicted on June 7, 2018, of one drug conspiracy count and one attempted

drug possession count, for which he was sentenced to one to three years and five

years, respectively. Marshall Decl. J 25.

On November 19, 2019, Mitchell was served with a Notice to Appear, which
charged him with being subject to removal pursuant to INA § 237(a)(2)(A)(iii), §
237(a)(2)(B)(i), and § 237(a)(2)(A)(ii) for an aggravated felony of illicit trafficking of
a controlled substance in violation of the controlled substance law, and an

aggravated felony attempt of the conspiracy charge. Marshall Decl. J 28. On

December 16, 2019, DHS detained Mitchell, who was previously incarcerated at
|

Wende Correctional Facility. Marshall Decl. 44 29-30.
Case 1:20-cv-01183-JLS Document 26 Filed 04/15/21 Page 3 of 14

Mitchell requested that an immigration judge (“IJ”) review his custody
determination and provided evidence in support of this request. Marshall Decl. T1
30-31. On February 24, 2020, Mitchell admitted the allegations in the Notice to
Appear, conceded the first two charges, and applied for withholding of removal,
asylum, and protection under the Convention Against Torture. Marshall Decl. q 32.
That day, the IJ found Mitchell removable, denied Mitchell’s request for a change in
custody status, and ordered mandatory detention. Marshall Decl. J 33-34.

Ata hearing held on April 24, 2020, IJ Aikman determined Mitchell was not
eligible for withholding of removal or asylum, denied deferral of removal under the
Convention Against Torture, and ordered Mitchell removed to Jamaica. See Dkt.
15-2 (copy of IJ’s decision). Mitchell filed an appeal of this decision on May 26,
2020. Marshall Decl. J 39. On October 22, 2020, the Board of Immigration Appeals
dismissed Mitchell’s appeal. Marshall Decl. { 42; see Dkt. 15-4 (copy of the BIA
decision).

ICE reviewed Mitchell’s custody status several times, including on April 28,
2020, on June 19, 2020, and August 3, 2020. Marshall Decl. 1 38, 40, 41; Dkt. 7, at
7-8; Dkt. 13-1; Dkt. 15-3.

Il. PROCEDURAL HISTORY

Mitchell filed an emergency petition under 28 U.S.C. § 2241 on September 1,

2020. Dkt. 1. Mitchell asserted that Respondents were showing deliberate

indifference to his risk of contracting COVID-19, particularly in light of his

“underlying disease” of high-blood pressure. Dkt. 1, at 141. On September 9, 2020,

 

 
Case 1:20-cv-01183-JLS Document 26 Filed 04/15/21 Page 4 of 14

this Court entered a text order directing expedited briefing on Mitchell’s request for
a preliminary injunction and COVID-19-related claims, and ordering a standard
briefing schedule for the underlying habeas petition. Dkt. 2. Respondents
responded to the request for injunctive relief on September 16, 2020. Dkt. 3.

On September 29, 2020—without yet having received a reply from Mitchell—
this Court entered a Decision and Order (hereinafter “Sept. 29 Decision and Order”)
denying Mitchell’s requested injunctive relief related to COVID-19. See generally
Dkt. 6. This Court analyzed Mitchell’s claims using the framework provided by the
Jones-Ramsundar cases, which addressed similar challenges to conditions of
confinement based on deliberate indifference to the risk of the spread of coronavirus
at BFDF. Dkt. 6, at 6-12. This Court concluded that, under that framework,

Mitchell had failed to show he suffered from medical conditions making him

vulnerable as defined by the CDC or that Respondents acted with deliberate
|

indifference to his medical needs. Id.

Shortly after entry of the Sept. 29 Decision and Order, this Court received
Mitchell’s reply. See Dkt. 7. In a text order dated October 5, 2020, the Court
acknowledged receipt of Mitchell’s reply and instructed Respondents to address the

: ‘

reply in their forthcoming briefing, including whether the arguments raised by

|
Mitchell merited reconsideration of the decision and order dated September 29,
|

 

1 Mitchell’s rey ly is dated as submitted on September 26, 2020 and served on
September 28, 2020. Dkt. 7, at 8-9. It was received and docketed by the Court on

October 1, 2020—two days after this Court issued its Decision and Order. Dkts. 6,7.

4

 
Case 1:20-cv-01183-JLS Document 26 Filed 04/15/21 Page 5 of 14

2020. Dkt. 8. Mitchell also filed a separate motion for reconsideration on October
13, 2020. Dkt. 10.

On October 26, 2020, Respondents filed a motion to dismiss the petition as
premature. Dkt. 11; see also Dkts. 12-17 (supporting documents). Respondents
argued the petition was premature because Mitchell’s order of removal became
administratively final on October 22, 2020 and, thus, as of October 26, 2020 he had
been detained under Section 1231(a) for less than a week—far less than the six
months of presumptively reasonable detention provided for in Zadyvdas v. Davis,
553 U.S. 678 (2001). Dkt. 17, at 6-7. Respondents also argued that Mitchell’s
requests for reconsideration (Dkts. 7, 10) of the Sept. 29 Decision and Order should
be denied because he failed to show a compelling reason for altering the decision.
Dkt. 17, at 4-5. Respondents cited the Declaration of Dr. Eugene Charbonneau,
who stated that Mitchell’s high blood pressure is well-controlled and he faces no
greater risk from a COVID-19 infection than an individual in the general
population. Id.; see Dkt. 14, Charbonneau Declaration (“Charbonneau Decl.”) {{ 3,
6.

Mitchell filed a reply on December 15, 2020, as well as a “Motion to Enforce
Preliminary Injunction.” Dkts. 21, 22. In his reply, Mitchell states he has filed a
petition for review with the Second Circuit, which is currently pending. Dkt. 22, at
3-4. He argues his continued detention beyond the removal period is unlawful
pursuant to Zadvydas because he is not likely to be removed in the reasonably

foreseeable fufure. See generally Dkt. 22, at 5-7. In both his motion for
Case 1:20-cv-01183-JLS Document 26 Filed 04/15/21 Page 6 of 14

reconsideration and motion to enforce injunction, Mitchell cites to Fraihat v. U.S.
Immigr. & Customs Enft, 445 F. Supp. 3d 709 (C.D. Cal. 2020), order clarified, No.

EDCV191546JGBSHKX, 2020 WL 6541994 (C.D. Cal. Oct. 7, 2020), and states he

has not received a custody review as required under the clarified order in that case.
|

Dkts. 7, 10, 21.
| DISCUSSION

I. JURISDICTION

Habeas corpus review is available to persons who are “in custody in violation
of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(8).
Circuit courts have jurisdiction, to the exclusion of district courts, over challenges to
the legality of final orders of deportation, exclusion, and removal. See Gittens v.
Menifee, 428 Bed 382, 384 (2d Cir. 2005) (“[The REAL ID Act, 119 Stat. 231, §
106(a) (May 11, 2005)] eliminates habeas jurisdiction over final orders of
deportation, exclusion, and removal, providing instead for petitions of review ...
which circuit courts alone can consider.”). District courts, however, can review

claims by aliens challenging the constitutionality of their pre-removal detention.

See Demore v. Kim, 538 U.S. 510, 516-17 (2008).

II. RECONSIDERATION OF THIS COURT’S SEPT. 29, 2020 DECISION
As the Second Circuit has explained, “[t]he standard for granting a [motion

for reconsideration] is strict, and reconsideration will generally be denied unless the

moving party can point to controlling decisions or data that the court overlooked—

matters, in other words, that might reasonably be expected to alter the conclusion

 

 
Case 1:20-cv-01183-JLS Document 26 Filed 04/15/21 Page 7 of 14

reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)
(citing Schonberger v. Serchuk, 742 F. Supp. 108, 119 (S.D.N.Y. 1990); Adams v.
United States, 686 F. Supp. 417, 418 (S.D.N.Y. 1988)). “The major grounds
justifying reconsideration are an intervening change of controlling law, the
availability of new evidence, or the need to correct a clear error or prevent a
manifest injustice.” Virgin Atl. Airways v. Nat'l Mediation Bd., 956 F.2d 1245, 1255
(2d Cir. 1992) (citations omitted). A motion for reconsideration may not be used
merely as a vehicle for rearguing the merits of the challenged decision. Fleming v.
New York Univ,, 865 F.2d 478, 484 (2d Cir. 1989).

To the extent that Mitchell repeats arguments or facts raised in his initial
petition, which this Court already addressed, the Court finds no grounds to
reconsider its decision of September 29, 2020. For the same reasons discussed in
the prior decision, Mitchell’s submissions do not establish that Respondents have
acted with deliberate indifference or violated due process towards Mitchell’s serious
medical needs or his current conditions of confinement.

This Court has reviewed Mitchell’s arguments surrounding Frathat v. U.S.
Immigr. & Customs Enft, 445 F. Supp. 3d 709 (C.D. Cal. 2020), order clarified, No.
EDCV191546JGBSHKX, 2020 WL 6541994 (C.D. Cal. Oct. 7, 2020), which Mitchell

discusses in his reply (Dkt. 7), motion for reconsideration (Dkt. 10), and the motion

to enforce preliminary injunction (Dkt. 21).
|
The court in Frathat ordered injunctive relief against ICE and certified
|

subclasses of all ICE detainees throughout the entire country whose risk factors or
Case 1:20-cv-01183-JLS Document 26 Filed 04/15/21 Page 8 of 14

disabilities place them at heightened risk of severe illness and death upon
contracting the COVID-19 virus. The April 20, 2020 preliminary injunction
required ICE to “make timely custody determinations for detainees with Risk
Factors, per the latest Docket Review Guidance.” Fraihat, 445 F. Supp. 3d at 751.
Risk factors include “having chronic health conditions, including . . . high blood
pressure.” Id. at 736 n.20.

Respondents do not discuss the applicability of the Fraihat orders in this
case. In opposing reconsideration of the Sept. 29 decision, Respondents cite the
declaration of Dr. Eugene Charbonneau. Dkt. 17, at 4-5. Dr. Charbonneau states
that, in his medical opinion, Mitchell’s high blood pressure “does not rise to the level
that he would be deemed a vulnerable individual under CDC guidance” and he
“faces no greater risk of a bad outcome from COVID-19 than anyone else in the
general population.” Charbonneau Decl. Jf 3, 6. Dr. Charbonneau’s assessment is
based on a review of Mitchell’s medical records; specifically, Dr. Charbonneau notes
that, besides a slightly elevated first reading in December 2019, the approximately
fifteen blood pressure readings since then show his blood pressure within acceptable
limits. Charbonneau Decl. § 4. Dr. Charbonneau’s conclusion is supported by the

|
medical records provided by Mitchell with his petition. See, e.g., Dkt. 1, at 44, 64,

|
70. Based on its own review of the record, the Court does not have sufficient

evidence to conclude Mitchell’s high blood pressure qualifies as a chronic condition

or rises to the level that he is a medically “vulnerable individual” as defined by CDC

|

|
criteria. See generally Dkt. 1.

|

 
Case 1:20-cv-01183-JLS Document 26 Filed 04/15/21 Page 9 of 14

The Court also notes that Mitchell has requested—and received—custody
redetermination reviews, including on June 19, 2020 and August 8, 2020. Dkt. 13,
Searls Declaration (“Searls Decl.”) | 3; Marshall Decl. {4 34, 38, 40, 41. Mitchell’s
reply states that he “filed [a] request for release pursuant to Fraihat with ...ICE
asking for his release from detention based upon his underlying high blood pressure
condition.” Dkt. 7, at 7-8. After this request was denied on June 19, 2020, Mitchell
explains he “gathered more evidence” to support his request for release, but
received a denial on or about August 3, 2020. Id. at 8; see also Dkt. 1, at 12, 14
(notifications of denials of request for release, dated June 19, 2020 and August 3,
2020); Dkt. 13-1 (copies of same); Dkt. 15-3 (copies of same).

Based on the documents submitted regarding Mitchell’s health conditions,
and the undisputed fact that Mitchell has requested and received several custody
reviews, Mitchell has not established he is a vulnerable individual who is entitled to
release or other relief on his COVID-19-related claims. As in its earlier decision,
the Court concludes that Mitchell’s continued detention in light of the COVID-19
pandemic is not|unlawful or unconstitutional—and concludes Mitchell’s arguments

concerning cour orders in Frathat do not merit reconsideration of this Court’s
decision. Insofar as Mitchell argues that he has a medical diagnosis implicated in
the subclass identified in Frathat, and that Respondents have not complied with

Fraithat and its progeny, he must seek relief in that court. Hango v. Nielsen, No.
|

1:19-CV-606, 2020 WL 5642112, at *4n.5 (N.D. Ohio Sept. 22, 2020) (“To the extent

 
Case 1:20-cv-01183-JLS Document 26 Filed 04/15/21 Page 10 of 14

[petitioner] suggests that ‘he should be released under the class-wide injunction of
Frathat... he must seek relief in that court.”).
Mitchell’s motion for reconsideration (Dkt. 10) and motion to enforce the

preliminary injunction (Dkt. 21) are denied.

Ill. MITCHELL’S PETITION IS PREMATURE UNDER ZADVYDAS

 

Mitchell also argues that his continued detention is unlawful in light of
Zadvydas and that he entitled to release from custody because he will not be
removed in the reasonable foreseeable future. Dkt. 22, at 5. In its motion to
dismiss, the Government argues the petition is premature because Mitchell has
been detained under Section 1231(a) for less than six months and, thus, his

detention is presumptively reasonable. Dkt. 17, at 3-4.

A. Detention Pursuant to Section 1231 & Zaduydas
8 U.S.C. § 1231 governs the detention of noncitizens who are subject to final

orders of removal. Section 1231(a)(1)(A) directs the Attorney General to remove the
noncitizen from the United States within a period of 90 days, known as the removal
period. Id. § 1PSMAyA).

In particular, Section 1231(a)(1)(B) states that the removal period begins at
the latest of the following events:

(i) The date the order of removal becomes administratively final.

Gi) ‘Ifthe removal order is judicially reviewed and if a court orders a stay
ofthe removal of the alien, the date of the court’s final order.

Gii) Ifthe alien is detained or confined (except under an immigration
process), the date the alien is released from detention or confinement.

10

 

 

 

 

 
Case 1:20-cv-01183-JLS Document 26 Filed 04/15/21 Page 11 of 14

Id. § 1231(a)(1)(B). Under 8 C.F.R. § 1241.1(a), an order of removal made by an
immigration judge “shall become final . . . [uJpon dismissal of an appeal by the
Board of Immigration Appeals.”

During the 90-day removal period, detention is mandatory. Id. § 1231(a)(2).
Once this removal period is over, detention is discretionary: Section 1231(a)(6)
authorizes the Attorney General to detain three classes of persons “beyond the
removal period,” subject to periodic custody reviews conducted by ICE pursuant to 8
C.F.R. § 241.4. Id. § 1231(a)(6).

In Zadvydas v. Davis, 553 U.S. 678 (2001), the Supreme Court determined
that Section 1231 (a) authorizes detention after a final order of removal for a period
“reasonably necbasary” to effectuate the alien’s removal from the United States. See
Zadvydas, 533 US. at 699-700. In other words, once removal is no longer
reasonably foreseeable, continued detention is no longer authorized by the statute.

See id. The Supreme Court held that detention of a noncitizen for up to six months

under Section 1231 is “presumptively reasonable.”2 Id. at 701. After this six-month

 

2 The Government's brief suggests that the six-month presumptively reasonable
detention period set forth in Zadvydas starts after the expiration of the statutory
90-day removal period. See Dkt. 17, at 3. However, without Second Circuit
precedent to the contrary, this Court agrees with persuasive authority that
interprets the six-month presumptively reasonable period of detention under
Zadvydas begins after the entry of a final order of removal. See Brathwaite v. Barr,
475 F. Supp. 3d 179, 193 n.9 (W.D.N.Y. 2020) (citing Callendar v. Shanahan, 281 F.
Supp. 3d 428, 436 n.7 (S.D.N.Y. 2017) (collecting cases)); see also Akinwale v.
Ashcroft, 287 F.3d 1050, 1052 (11th Cir. 2002) (citing Zadvydas, 553 U.S. at

701); Ma v. Asheroft, 257 F.3d 1095, 1102 n.5 (2001) (citing Zadvydas, 553 U.S. at
701). |

11

 
Case 1:20-cv-01183-JLS Document 26 Filed 04/15/21 Page 12 of 14

period, the Court explained, “once the [noncitizen] provides good reason to believe
that there is no significant likelihood of removal in the reasonably foreseeable
future, the [g]overnment must respond with evidence sufficient to rebut that
showing.” Id.
B. Mitchell Is Not Entitled to Relief under Zaduydas

Mitchell Was ordered removed on April 24, 2020. See Dkt. 15-2. His appeal
of that order was dismissed by the BIA on October 22, 2020. See Dkt. 15-4.
Mitchell’s order of removal became administratively final when the BIA dismissed
his appeal—affirming the immigration judge’s order of removal—on October 22,
2020. Because this October 22, 2020 date is the latest of the triggering events listed
in Section 1231(a)(1)(B),? the removal order became administratively final on
October 22, 2020.

Here, Mitchell has been detained under Section 1231 for just under six
months—his detention remains within the presumptively-reasonable period
provided in Zaduydas. Thus, any claim that his detention under Section 1231 has

been unduly prolonged would be premature under Zadvydas. See Ousman D. v.

 

|
3 In his papers, Mitchell claims to have filed a petition for review with the Second
Circuit. Dkt. 22, at 2-3. The Government disputes that Mitchell has a pending
petition for review, and this Court’s search has not revealed any case involving
Mitchell at the Second Circuit. Even assuming that Mitchell does have a pending
petition for review with the Second Circuit, he has not indicated that he has moved
for a stay pending appeal, nor received one. 8 U.S.C. § 1231(a)(1)(B)(ii) applies only
if a petitioner files a motion for a stay and the Second Circuit grants the motion.
See Brathwaite, 475 F. Supp. at 186. Further, Mitchell was released from non-
immigration custody on December 16, 2019. Marshall Decl. J 29. At this time, the
triggering event for Mitchell’s custody pursuant to 8 U.S.C. § 1231(a)(1)(B) is his
removal order becoming administratively final.

12

 
Case 1:20-cv-01183-JLS Document 26 Filed 04/15/21 Page 13 of 14

Decker, No. CV 20-2292 (JMV), 2020 WL 1847704, at *7 (D.N.J. Apr. 13, 2020) (“As
for Petitioner’s argument that his likelihood of removal is unforeseeable, his
argument is premature as he has not yet met the six-month period of detention[ ]
that would trigger this inquiry under Zadvydas.”); Frederick v. Feeley, No. 19-CV-
6090-FPG, 2019 WL 1959485, at *4 (W.D.N.Y. May 2, 2019) (dismissing petition

as premature when the petitioner “ha[d] not been detained beyond the
presumptively reasonable period of detention”). Even though the six-month period
is set to expire shortly, Mitchell’s petition is premature. See Gomez v. Whitaker, No.
6:18-CV-06900-MAT, 2019 WL 4941865, at *5 (W.D.N.Y. Oct. 8, 2019) (dismissing

petition as premature where the presumptively reasonable six-month period

 

expired less than a month before and the petitioner could not establish “good reason
to believe that there is no significant likelihood of removal in the reasonably
foreseeable future” ).

Accordingly, this Court dismisses Mitchell’s petition under Section 1231 as
premature.4 This dismissal is without prejudice to Mitchell’s refiling his petition
after his detention under Section 1231 has lasted longer than six months if he can,
at that point, “provide[ ] good reason to believe that there is no significant likelihood

of removal in the reasonably foreseeable future.” See Zaduydas, 533 U.S. at 701.

 

 

 

4 In light of this dismissal, the Court need not address Respondents’ argument that
the only proper|Respondent in this case is Jeffrey Searls and all other Respondents
should be stricken. See Dkt. 17, at 4.

 

13
Case 1:20-cv-01183-JLS Document 26 Filed 04/15/21 Page 14 of 14

CONCLUSION
For the reasons explained above, Mitchell’s motion for reconsideration (Dkt.
10) is DENIED; Mitchell’s motion to enforce the preliminary injunction (Dkt. 21) is
DENIED; and Respondents’ motion to dismiss (Dkt. 11) is GRANTED. Mitchell’s

petition is DISMISSED. The Clerk of Court shall enter judgment and close this

case.
SO ORDERED.
Dated: April 15, 2021

Buffalo, New York

   

  
  

f / a f° |
' TMA re fe

JOHNL. SINATRA, JR. CO
UNITED STATES DISTRICT JUDGE

14
